PARIENTE, Judge.
The sole issue raised on direct appeal from defendant’s convictions and sentences for armed burglary, attempted murder in the first degree and battery is defense counsel’s alleged ineffective assistance of counsel for failure to object to the admission of collateral crime evidence.
Unlike Gordon v. State, 469 So.2d 795, 797 (Fla. 4th DCA), review denied, 480 So.2d 1296 (Fla.1985), this was not a case of gross and patent ineffectiveness of counsel virtually conceded by the state. We affirm defendant’s conviction because there was no objection to the allegedly impermissible testimony. Our affirmance is without prejudice to defendant’s raising the ineffective assistance of counsel claim on collateral review by a rule 3.850 motion. See Fla. R.Crim. P. 3.850.
POLEN and SHAHOOD, JJ., concur.